 

Exhibit 10(o)(o)(o)

 

Date September 26, 2003

 

Continuing and Unconditional Guaranty

 

Lender:    Guarantor:

Bank of America, N.A.

Banking Center:

  

RGC Resources, Inc.

519 Kimball Avenue

Roanoke, VA 24030

302 South Jefferson Street

P. O. Box 14111

Roanoke, VA 24038-4111

    

 

“Borrower”: Bluefield Gas Company, a Virginia corporation

                                (Borrower’s Name)

 

1. Guaranty. FOR VALUE RECEIVED, and to induce Bank of America, N.A. (Attn:
Gregory L. Richards ) (“Lender “) to make loans or advances or to extend credit
or other financial accommodations or benefits, with or without security, to or
for the account of Borrower, the undersigned “Guarantor”, if more than one, then
each of them jointly and severally, hereby irrevocably and unconditionally
guarantees to Lender the full and prompt payment when due, whether by
acceleration or otherwise, of any and all Liabilities (as hereinafter defined)
of Borrower to Lender . This Guaranty is continuing and unlimited as to the
amount, and is cumulative to and does not supersede any other guaranties.

 

Guarantor further unconditionally guarantees the faithful, prompt and complete
compliance by Borrower with all Obligations (as hereinafter defined). The
undertakings of Guarantor hereunder are independent of the Liabilities and
Obligations of Borrower and a separate action or actions for payment, damages or
performance may be brought or prosecuted against Guarantor, whether or not an
action is brought against Borrower or to realize upon the security for the
Liabilities and/or Obligations, whether or not Borrower is joined in any such
action or actions, and whether or not notice is given or demand is made upon
Borrower.

 

Lender shall not be required to proceed first against Borrower, or any other
person, or entity, whether primarily or secondarily liable, or against any
collateral held by it, before resorting to Guarantor for payment, and Guarantor
shall not be entitled to assert as a defense to the enforceability of the
Guaranty any defense of Borrower with respect to any Liabilities or Obligations.

 

2. Paragraph Headings, Governing Law and Binding Effect. Guarantor agrees that
the paragraph headings in this Guaranty are for convenience only and that they
will not limit any of the provisions of this Guaranty. Guarantor further agrees
that this Guaranty shall be governed by and construed in accordance with the
laws of the Commonwealth of Virginia and applicable United States federal law.
Guarantor further agrees that this Guaranty shall be deemed to have been made in
the Commonwealth of Virginia at Lender’s address indicated above, and shall be
governed by, and construed in accordance with, the laws of the Commonwealth of
Virginia, or the United States courts located within the Commonwealth of
Virginia, and is performable in the Commonwealth of Virginia. This Guaranty is
binding upon Guarantor, his, their or its executors, administrators, successors
or assigns, and shall inure to the benefit of Lender, its successors, indorsees
or assigns. Anyone executing this Guaranty shall be bound by the terms hereof
without regard to execution by anyone else.

 

3. Definitions.

 

A. “Guarantor” shall mean Guarantor or any one or more of them.

 

B. “Liability” or “Liabilities” shall mean without limitation, indebtedness, and
obligations of Borrower and/or Guarantor to Lender, whether direct or indirect,
absolute or contingent, joint or several, secured or unsecured, due or not due,
liquidated or unliquidated, arising by operation of law or otherwise, now or
hereafter existing, or held or to be held by Lender for its own account or as
agent for another or others, whether created directly, indirectly, or acquired
by assignment or otherwise, including but not limited to all extensions or
renewals thereof, and all sums payable under or by virtue thereof, including
without limitation, all amounts of principal and interest, all expenses
(including reasonable attorney’s fees and cost of collection) incurred in the
collection thereof or the enforcement of rights thereunder (including without
limitation, any liability arising from failure to comply with state or federal
laws, rules and regulations concerning the control of hazardous waste or
substances at or with respect to any real estate securing any loan guaranteed
hereby), whether arising in the ordinary course of business or otherwise. If
Borrower is a partnership, corporation or other entity the term “Liability” or
“Liabilities” as used herein shall include all Liabilities to Lender of any
successor entity or entities.

 

C. “Loan Documents” shall mean all security agreements and other documents
securing payment of the Liabilities and all notes and other agreements,
documents, and instruments evidencing or relating to the Liabilities and
Obligations.

 

D. “Obligation” or “Obligations” shall mean all terms, conditions, covenants,
agreements and undertakings of Borrower and/or Guarantor under all notes and
other documents evidencing the Liabilities, and under security agreements and
other agreements, documents and instruments executed in connection with the
Liabilities or related thereto.

 

4. Waivers by Guarantor. To the extent permitted by law, Guarantor waives notice
of acceptance of this Guaranty, notice of any Liabilities or Obligations to
which it may apply, presentment, demand for payment, protest, notice of dishonor
or nonpayment of any Liabilities, notice of intent to accelerate, notice of
acceleration, and notice of any suit or the taking of other action by Lender
against Borrower, Guarantor or any other person, any applicable statute of
limitations and any other notice to any party liable on any Loan Document
(including Guarantor).

 

So long as there remains any liability of Guarantor hereunder, each Guarantor
also hereby waives any claim, right or remedy which such Guarantor may now have
or hereafter acquire against Borrower that arises hereunder and/or from the
performance by any other Guarantor hereunder including, without limitation, any
claim, remedy or right of subrogation, reimbursement, exoneration, contribution,
indemnification, or participation in any claim, right or remedy of Lender
against Borrower or against any security which Lender now has or hereafter
acquires, whether or not such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise.

 

Bank of America

Virginia [Commercial]

  -1-  

Continuing and Unconditional Guaranty

2/96



--------------------------------------------------------------------------------

Guarantor also waives the benefits of any provision of law requiring that Lender
exhaust any right or remedy, or take any action, against Borrower, any
Guarantor, any other person and/or property including but not limited to the
provisions of the Virginia Code Section 49-25 and the Virginia Code Section
49-26, as amended, or otherwise.

 

Lender may at any time and from time to time (whether before or after revocation
or termination of this Guaranty) without notice to Guarantor (except as required
by law), without incurring responsibility to Guarantor, without impairing,
releasing or otherwise affecting the Obligations of Guarantor, in whole or in
part, and without the indorsement or execution by Guarantor of any additional
consent, waiver or guaranty: (a) change the manner, place or terms of payment,
or change or extend the time of or renew, or change any interest rate or alter
any Liability or Obligation or installment thereof, or any security therefor;
(b) loan additional monies or extend additional credit to Borrower, with or
without security, thereby creating new Liabilities or Obligations the payment or
performance of which shall be guaranteed hereunder, and the Guaranty herein made
shall apply to the Liabilities and Obligations as so changed, extended,
surrendered, realized upon or otherwise altered; (c) sell, exchange, release,
surrender, realize upon or otherwise deal with in any manner and in any order
any property at any time pledged or mortgaged to secure the Liabilities or
Obligations and any offset there against; (d) exercise or refrain from
exercising any rights against Borrower or others (including Guarantor) or act or
refrain from acting in any other manner; (e) settle or compromise any Liability
or Obligation or any security therefor and subordinate the payment of all or any
part thereof to the payment of any Liability or Obligation of any other parties
primarily or secondarily liable on any of the Liabilities or Obligations; (f)
release or compromise any Liability of Guarantor hereunder or any Liability or
Obligation of any other parties primarily or secondarily liable on any of the
Liabilities or Obligations; or (g) apply any sums from any sources to any
Liability without regard to any Liabilities remaining unpaid.

 

5. Subordination. Upon written demand of Lender after a default by Borrower on
the Obligations or by Guarantor under this Guaranty, Guarantor agrees that it
will not demand, take or receive from Borrower, by set-off or in any other
manner, payment of any debt, now and at any time or times hereafter owing by
Borrower to Guarantor unless and until all the Liabilities and Obligations shall
have been fully paid and performed, and any security interest, liens or
encumbrances which Guarantor now has and from time to time hereafter may have
upon any of the assets of Borrower shall be made subordinate, junior and
inferior and postponed in priority, operation and effect to any security
interest of Lender in such assets.

 

6. Waivers by Lender. No delay on the part of Lender in exercising any of its
options, powers or rights, and no partial or single exercise thereof, shall
constitute a waiver thereof. No waiver of any of its rights hereunder, and no
modification or amendment of this Guaranty, shall be deemed to be made by Lender
unless the same shall be in writing, duly signed on behalf of Lender; and each
such waiver, if any, shall apply only with respect to the specific instance
involved, and shall in no way impair the rights of Lender or the obligations of
Guarantor to Lender in any other respect at any other time.

 

7. Termination. This Guaranty shall be binding on Guarantor until written notice
of revocation signed by such Guarantor or written notice of the death of such
Guarantor shall have been received by Lender. No notice of revocation or
termination hereof shall affect in any manner rights arising under this Guaranty
with respect to Liabilities or Obligations that shall have been committed,
created, contracted, assumed or incurred prior to receipt of such written notice
pursuant to any agreement entered into by Lender prior to receipt of such
notice. The sole effect of such notice of revocation or termination hereof shall
be to exclude from this Guaranty, Liabilities or Obligations thereafter arising
that are unconnected with Liabilities or Obligations theretofore arising or
transactions entered into theretofore.

 

In the event of the death of Guarantor, the liability of the estate of the
deceased Guarantor shall continue in full force and effect as to (i) the
Liabilities existing at the date of death, and any renewals or extensions
thereof, and (ii) loans or advances made to or for the account of Borrower after
the date of death of the deceased Guarantor pursuant to a commitment made by
Lender to Borrower prior to the date of such death.

 

8. Partial Invalidity and/or Enforceability of Guaranty. The unenforceability or
invalidity of any provision of this Guaranty shall not affect the enforceability
or validity of any other provision herein and the invalidity or unenforceability
of any provision of any Loan Document as it may apply to any person or
circumstance shall not affect the enforceability or validity of such provision
as it may apply to other persons or circumstances.

 

In the event Lender is required to relinquish or return the payments, the
collateral or the proceeds thereof, in whole or in part, which had been
previously applied to or retained for application against any Liability, by
reason of a proceeding arising under the Bankruptcy Code, or for any other
reason, this Guaranty shall automatically continue to be effective
notwithstanding any previous cancellation or release effected by Lender.

 

9. Change of Status. Guarantor will not become a party to a merger or
consolidation with any other company, except where Guarantor is the surviving
corporation or entity, and all covenants under this Guaranty are assumed by the
surviving entity. Further, Guarantor may not change its legal structure, without
the written consent of Lender and all covenants under this Guaranty are assumed
by the new or surviving entity. Guarantor further agrees that this Guaranty
shall be binding, legal and enforceable against Guarantor in the event Borrower
changes its name, status or type of entity.

 

10. Financial and Other Information. Guarantor has made an independent
investigation of the financial condition and affairs of Borrower prior to
entering into this Guaranty, and Guarantor will continue to make such
investigation; and in entering into this Guaranty Guarantor has not relied upon
any representation of Lender as to the financial condition, operation or
creditworthiness of Borrower. Guarantor further agrees that Lender shall have no
duty or responsibility now or hereafter to make any investigation or appraisal
of Borrower on behalf of Guarantor or to provide Guarantor with any credit or
other information which may come to its attention now or hereafter. Guarantor
agrees to provide the following financial information and statements in form and
content acceptable to Lender and such additional information as requested by
Lender from time to time.

 

Guarantor’s annual financial statements in form satisfactory to Lender by April
1 of each year, certified and dated by Guarantor.

 

11. Notices. Notice shall be deemed reasonable if mailed postage prepaid at
least ten (10) days before the related action to the address of Guarantor or
Lender, at their respective addresses indicated at the beginning of this
Guaranty, or to such other address as any party may designate by written notice
to the other party. Each notice, request and demand shall be deemed given or
made, if sent by mail, upon the earlier of the date of receipt or five (5) days
after deposit in the U.S. Mail, first class postage prepaid, or if sent by any
other means, upon delivery.

 

12. Guarantor Duties. Guarantor shall upon notice or demand by Lender promptly
and with due diligence pay all Liabilities and perform and satisfy all
Obligations for the benefit of Lender in the event of (a) the occurrence of any
default under any Loan Documents; (b) the failure of any Borrower or Guarantor
to perform any obligation or pay any liability or indebtedness of any Borrower
or Guarantor to Lender, or to any affiliate of Lender, whether under any Note,
Guaranty, or any other agreement, now or hereafter existing, as and when due
(whether upon demand, at maturity or by acceleration); (c) the death of the
Guarantor; (d) the commencement of a proceeding against any Borrower or
Guarantor for dissolution or liquidation, the voluntary or involuntary
termination or dissolution of any Borrower or Guarantor or the merger or
consolidation of any Borrower or Guarantor with or into another entity; (e) the
insolvency, or the business failure of, or the appointment of a custodian,
trustee, liquidator or receiver for or of any of the property of, or the
assignment for the benefit of creditors by, or the filing of a petition under
bankruptcy, insolvency or debtor’s relief law or the filing of a petition for
any adjustment of indebtedness, composition or extension by or against any
Borrower or Guarantor; (h) the sole determination by Lender that any
representation or warranty to Lender in any Loan Document or otherwise to Lender
was untrue or materially misleading when made; (f) the failure of Guarantor or
Borrower to timely deliver such financial statements including tax returns and
all schedules, or other statements of condition or other information, as Lender
shall request from time to time in accordance with this Guaranty or any loan
agreement in effect between Borrower

 

Bank of America

Virginia [Commercial]

  -2-  

Continuing and Unconditional Guaranty

2/96



--------------------------------------------------------------------------------

and Lender; (g) the entry of a judgment against Borrower or Guarantor which
Lender deems to be of a material nature in the sole discretion of Lender; (h)
the seizure or forfeiture of Borrower or Guarantor’s property, or the issuance
of any writ of possession, garnishment or attachment, or any turnover order; (i)
the sole determination by Lender that Guarantor or Borrower jointly or
severally, has suffered a material adverse change in its financial condition;
(j) the determination by Lender that for any reason it is insecure; (k) any lien
or additional security interest being placed upon any collateral which is
security for any Loan Document; or (l) the failure of Borrower’s business to
comply with any law or regulation controlling the operation of Borrower’s
business.

 

13. Remedies. Upon the failure of Guarantor to fulfill its duty to pay all
Liabilities and perform and satisfy all Obligations as required hereunder,
Lender shall have all of the remedies of a creditor and, to the extent
applicable, of a secured party, under all applicable law, and without limiting
the generality of the foregoing, Lender may, at its option and without notice or
demand: (a) declare any Liability due and payable at once; (b) take possession
of any collateral pledged by Borrower or Guarantor wherever located, and sell,
resell, assign, transfer and deliver all or any part of said collateral of
Borrower or Guarantor at any public or private sale or otherwise dispose of any
or all of the collateral in its then condition, for cash or on credit or for
future delivery, and in connection therewith Lender may impose reasonable
conditions upon any such sale, and Lender, unless prohibited by law the
provisions of which cannot be waived, may purchase all or any part of said
collateral to be sold, free from and discharged of all trusts, claims, rights or
redemption and equities of Borrower or Guarantor whatsoever; Guarantor
acknowledges and agrees that the sale of any collateral through any nationally
recognized broker-dealer, investment banker or any other method common in the
securities industry shall be deemed a commercially reasonable sale under the
Uniform Commercial Code or any other equivalent statute or federal law, and
expressly waives notice thereof except as provided herein; and (c) set-off
against any or all liabilities of Guarantor all money owed by Lender or any of
its agents or affiliates in any capacity to Guarantor whether or not due, and
also set-off against all other Liabilities of Guarantor to Lender all money owed
by Lender in any capacity to Guarantor, and if exercised by Lender, Lender shall
be deemed to have exercised such right of set-off and to have made a charge
against any such money immediately upon the occurrence of such default although
made or entered on the books subsequent thereto.

 

Lender shall have a properly perfected security interest in all of Guarantor’s
funds on deposit with Lender to secure the balance of any Liabilities and/or
Obligations that Guarantor may now or in the future owe Lender. Lender is
granted a contractual right of set-off and will not be liable for dishonoring
checks or withdrawals where the exercise of Lender’s contractual right of
set-off or security interest results in insufficient funds in Guarantor’s
account. As authorized by law, Guarantor grants to Lender this contractual right
of set-off and security interest in all property of Guarantor now or at anytime
hereafter in the possession of Lender, including but not limited to any joint
account, special account, account by the entireties, tenancy in common, and all
dividends and distributions now or hereafter in the possession or control of
Lender.

 

14. Attorney Fees, Cost and Expenses. Guarantor shall pay all costs of
collection and reasonable attorney’s fees, including reasonable attorney’s fees
in connection with any suit, mediation or arbitration proceeding, out of Court
payment agreement, trial, appeal, bankruptcy proceedings or otherwise, incurred
or paid by Lender in enforcing the payment of any Liability or defending this
agreement.

 

15. Preservation of Property. Lender shall not be bound to take any steps
necessary to preserve any rights in any property pledged as collateral to Lender
to secure Borrower and/or Guarantor’s Liabilities and Obligations as against
prior parties who may be liable in connection therewith, and Borrower and
Guarantor hereby agree to take any such steps. Lender, nevertheless, at any
time, may (a) take any action it deems appropriate for the care or preservation
of such property or of any rights of Borrower and/or Guarantor or Lender
therein; (b) demand, sue for, collect or receive any money or property at any
time due, payable or receivable on account of or in exchange for any property
pledged as collateral, to Lender to secure Borrower and/or Guarantor’s
Liabilities to Lender; (c) compromise and settle with any person liable on such
property; or (d) extend the time of payment or otherwise change the terms of the
Loan Documents as to any party liable on the Loan Documents, all without notice
to, without incurring responsibility to, and without affecting any of the
Obligations or Liabilities of Guarantor.

 

16. ARBITRATION. ANY CLAIM OR CONTROVERSY (“CLAIM”) BETWEEN THE PARTIES, WHETHER
ARISING IN CONTRACT OR TORT OR BY STATUTE INCLUDING, BUT NOT LIMITED TO, CLAIMS
RESULTING FROM OR RELATING TO THIS AGREEMENT SHALL, UPON THE REQUEST OF EITHER
PARTY, BE RESOLVED BY BINDING ARBITRATION IN ACCORDANCE WITH THE FEDERAL
ARBITRATION ACT (TITLE 9, US CODE). ARBITRATION PROCEEDINGS WILL BE CONDUCTED IN
ACCORDANCE WITH THE APPLICABLE RULES FOR THE ARBITRATION OF DISPUTES OF JAMS OR
ANY SUCCESSOR THEREOF. THE ARBITRATION SHALL BE CONDUCTED IN ANY U. S. STATE
WHERE REAL OR TANGIBLE PERSONAL PROPERTY COLLATERAL FOR THE CREDIT IS LOCATED OR
IF THERE IS NO SUCH COLLATERAL, IN VIRGINIA. THE ARBITRATION HEARING SHALL
COMMENCE WITHIN 90 DAYS OF THE DEMAND FOR ARBITRATION AND CLOSE WITHIN 90 DAYS
OF COMMENCEMENT, AND ANY AWARD, WHICH MAY INCLUDE LEGAL FEES, SHALL BE ISSUED
(WITH A BRIEF WRITTEN STATEMENT OF THE REASONS THEREFORE) WITHIN 30 DAYS OF THE
CLOSE OF HEARING. ANY DISPUTE CONCERNING WHETHER A CLAIM IS ARBITRABLE OR BARRED
BY THE STATUTE OF LIMITATIONS SHALL BE DETERMINED BY THE ARBITRATOR. THIS
ARBITRATION PROVISION IS NOT INTENDED TO LIMIT THE RIGHT OF ANY PARTY TO
EXERCISE SELF-HELP REMEDIES, TO SEEK AND OBTAIN INTERIM OR PROVISIONAL RELIEF OF
ANY KIND OR TO INITIATE JUDICIAL OR NON-JUDICIAL FORECLOSURE AGAINST ANY REAL OR
PERSONAL PROPERTY COLLATERAL. BY AGREEING TO BINDING ARBITRATION, THE PARTIES
IRREVOCABLY AND VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY CLAIM. FURTHERMORE, IF FOR ANY REASON A CLAIM IS NOT ARBITRATED,
THE PARTIES IRREVOCABLY AND VOLUNTARILY AGREE TO WAIVE ANY RIGHT TO A TRIAL BY
JURY IN RESPECT OF SUCH CLAIM.

 

17. Controlling Document. To the extent that this Continuing and Unconditional
Guaranty conflicts with or is in any way incompatible with any other Loan
Document concerning this Obligation, any promissory note shall control over any
other document, and if such promissory note does not address an issue, then each
other document shall control to the extent that it deals most specifically with
an issue.

 

18. Execution Under Seal. This Guaranty is being executed under seal by
Guarantor.

 

19. NOTICE OF FINAL AGREEMENT. THIS WRITTEN CONTINUING AND UNCONDITIONAL
GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

Bank of America

Virginia [Commercial]

  -3-  

Continuing and Unconditional Guaranty

2/96



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be executed
under seal on this 30 day of September, 2003.

 

Witnessed By:       Guarantor: RGC Resources, Inc.    

/s/    John B. Williamson III

      By:  

/s/    Dale P. Moore        

 

(Seal)

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

                Name:   Dale P. Moore                 Title:   Vice President
and Secretary    

 

State of Virginia   )         )     City of Roanoke   )    

 

This instrument was acknowledged before me on September 30, 2003, by Dale P.
Moore, Vice President and Secretary of RGC Resources, Inc., on behalf of the
Guarantor.

 

(Seal)

     

/s/ Diane L. Rose

--------------------------------------------------------------------------------

       

Notary Public

in and for the State of Virginia

February 28, 2006

--------------------------------------------------------------------------------

     

Diane L. Rose

--------------------------------------------------------------------------------

My Commission Expires       Print Name of Notary

 

Bank of America

Virginia [Commercial]

  -4-  

Continuing and Unconditional Guaranty

2/96